Citation Nr: 1133678	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-10 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an increased rating for bilateral pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in April 2008.

In July 2011, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee disability, under a merits analysis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left knee disability was denied by a rating decision in March 1998; the Veteran was notified of his appellate rights, but did not perfect his appeal.

2.  Certain evidence received since the RO's March 1998 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for left knee disability.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's March 1998 rating decision, and the claim of entitlement to service connection for left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

I.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Factual Background & Analysis

The RO denied reopening the Veteran's claim of entitlement to service connection for left knee disability in a March 1998 rating decision.  The RO found that the evidence failed to show that the Veteran's claimed left knee disability was incurred in or aggravated by his service.  The Board notes that the RO's decision focused only on the Veteran's varicose veins, and not a musculoskeletal disability.  

The Veteran filed a timely notice of disagreement, which was received by VA in May 1998.  In May 1999, the RO issued a statement of the case, which continued the deny reopening the Veteran's claim of entitlement to service connection for left knee disability.  The Veteran was informed of the decision and of his appellate rights with respect thereto, but he did not file a timely substantive appeal.  Therefore, the RO decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302, 20.1103.  Accordingly, service connection for left knee disability may be considered on the merits only if new and material evidence has been received since the time of the March 1998 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board finds that new and material evidence has been submitted since the RO's March 1998 decision.  The record shows that the VA treatment records have been received and the Veteran was afforded a VA medical examination for his claimed left knee disability in December 2009.  The VA examiner diagnosed the Veteran with a left knee strain, and concluded that he could not resolve the issue of whether the Veteran's current disability was related to his active duty service without resorting to mere speculation.  Also, the Board notes that the Veteran provided testimony about his claimed left knee disability during a July 2011 Board hearing.  During the hearing, the Veteran testified that his current left knee disability may have been caused by or aggravated by his service-connected bilateral pes planus.  In light of the bases for the prior denial of the underlying service connection claim, the Board views the Veteran's testimony as arguably new and material.  Accordingly, the claim of service connection for left knee disability is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision.  


ORDER

The Veteran's claim of service connection for left knee disability has been reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 



REMAND

With regard to the Veteran's claim of entitlement to service connection for left knee disability, the Veteran contends that this disability is related to his active duty service or, in the alternative, contends his left knee disability is related to his service-connected bilateral pes planus.  The Board observes that the secondary service connection theory of entitlement was raised by the representative's February 2010 statement, and was also discussed during the July 2011 Board hearing.

Under 38 C.F.R. § 3.310, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the RO did not develop the Veteran's claim under the theory of secondary service connection, since this theory was not raised until February 2010.  The Board notes VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Since the theory of secondary service connection has just recently been raised and has not been addressed by the RO, the Board finds that additional development is necessary fully assist the Veteran.

Therefore, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Given the specific circumstances of this case, the Board believes such an opinion is necessary to allow for an informed appellate review.

In addition, the Board finds that the December 2009 VA opinion is arguably inadequate, given that the examiner did not offer an opinion as to whether the Veteran's left knee disability was manifested during or is causally related to his active duty service or any incident therein.  Specifically, the examiner concluded that he could not resolve the issue without resorting to mere speculation, given that the Veteran had an injury over 60 years ago with no objective evidence of arthritis or chondromalacia.  The Board notes that the Court recently issued a decision, Jones v. Shinseki, 23 Vet. App. 382 (2010), that discusses medical examinations that conclude that no opinion is possible without resort to speculation.  In Jones, the Court stated that a medical examiner must at least provide a "reasoned explanation of the conclusion that no opinion is possible without resort to speculation," and that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id. at 390-92.

Also, the Board notes that the record documents that the Veteran was in receipt of SSA disability benefits.  In this regard, a May 1977 letter from the SSA documents that the Veteran's date of entitlement was in February 1976.  The Board finds that the record is unclear as to whether the RO has requested any SSA records.  The Board finds that the record does not satisfactorily indicate whether or not the SSA records would be relevant to the Veteran's service connection claim.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to the Veteran's service connection claim.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

With regard to the pes planus rating issue, it appears that the last VA examination for evaluation purposes was in 2007.  It is not entirely clear that the Veteran's testimony suggested an increase in severity since the examination.  However, in view of the fact that the pes planus disability will be considered by a medical examiner in connection with developing the secondary service connection theory on the left knee issue, it is reasonable to include a directive for the examiner to also report the current severity of the pes planus to fully assist the Veteran and to ensure that the Board's eventual decision is based on current findings. 

Lastly, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the North Florida/South Georgia Veterans Health System since November 2009.

2.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of both his claimed left knee disability and his bilateral pes planus disability.  The Board notes that the Veteran requested during his July 2011 hearing that any examinations be scheduled, if possible, at the Jacksonville Outpatient Clinic.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

With regard to the pes planus issue, the examination findings should be reported to allow for application of VA rating criteria for pes planus. 

With regard to the left knee issue, after reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current left knee disability was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current left knee disability is proximately due to or caused by the Veteran's service-connected bilateral pes planus?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current left knee disability has been aggravated by the Veteran's service-connected bilateral pes planus?

The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2010) (stating that a VA medical examiner's report was inadequate to resolve the service connection claim where examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation).

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue of entitlement to service connection for left knee disability, under a merits analysis, should be readjudicated.  The increased rating for pes planus issue should also be readjudicated`.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


